Citation Nr: 1730753	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chronic maxillary sinusitis (sinusitis).

2.  Entitlement to an initial compensable rating for migraine headaches prior to September 14, 2016.

3.  Entitlement to an initial increased rating in excess of 30 percent for migraine headaches from September 14, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel
INTRODUCTION

The Veteran served in the United States Army from September 1978 to September 1998.  His service included service in the Persian Gulf.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The November 2011 rating decision granted service connection for chronic maxillary sinusitis with mixed muscle tension and migraine headaches, and provided a 10 percent rating effective January 7, 2011 (date of claim).  A subsequent September 2016 Supplemental Statement of the Case (SSOC) (and September 2016 rating decision) provided a separate 30 percent evaluation for migraine and tension headaches, effective September 14, 2016 (date of VA examination).  As such, the issues on appeal are addressed separately as increased rating for sinusitis and increased staged ratings for migraine, as listed above.

The Board notes that the Veteran was denied increased ratings for his lumbar spine disability, right elbow disability, and left ear hearing loss disability in a February 2017 rating decision.  Although the Veteran provided a statement in June 2017 regarding the VA examinations he received in conjunction with these claims, the record does not yet contain a notice of disagreement with the February 2017 decisions.  The period of appeal for these issues remains open, but the issues are not currently on appeal to the Board.


FINDINGS OF FACT

1.  The Veteran's sinusitis is manifested by symptoms of sinus pain, headaches, nasal congestion, and nasal "drainage;" he has not had sinusitis manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting; or polyps.
2.  During the entire period on appeal, the Veteran's headaches were manifested by characteristic prostrating attacks of headache pain occurring on an average once a month over the last several months.

3.  During the entire period on appeal, the Veteran's headaches were not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.97, Diagnostic Code (DC) 6514 (2017).

2.  Prior to September 14, 2016, the criteria for an increased rating of 30 percent, but no higher, for tension and migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100.

3.  From September 14, 2016, the criteria for an increased rating in excess of 30 percent for tension and migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, VA has satisfied its duty to assist by obtaining the Veteran's service treatment records, limited VA treatment records, and providing VA examinations in 2016 and 2011.  The Veteran has provided statements that there was a miscommunication between himself and the 2011 examiner, and he provided supplemental statements regarding his headache and sinusitis symptoms, the severity of his symptoms, and the frequency of these symptoms.  The Board will present and consider both the medical and lay evidence in determining the appropriate ratings for the Veteran's service-connected disabilities.  The examination reports included interview of the Veteran, evidence of case review, medical evaluation, and opinions supported by rationales.  The examination reports and addendum are adequate for addressing the issue in this decision.  Accordingly, the Board finds that no further development is required in this case.

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO granted entitlement to service connection for sinusitis with mixed muscle tension and migraine headaches, with a 10 percent evaluation under Diagnostic Code (DC) 8100-6513.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  The rating decision included an analysis which focused on the criteria for DC 6513.

Diagnostic Code 6513 provides that chronic maxillary sinusitis warrants a 10 percent evaluation where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6513.

It is noted that the criteria for a higher evaluation are both conjunctive and disjunctive; in this regard, the criteria distinguishes between non-incapacitating episodes and incapacitating episodes.  In the case of non-incapacitating episodes each criterion identified must be met to some extent at the very least.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Both the 30 percent and 50 percent ratings under Diagnostic Code 6513 require headaches, pain "and" either purulent discharge "or" crusting.

As noted above, in September 2016, the RO provided a separate 30 percent rating for the Veteran's headaches under DC 8100.  

The Veteran's migraine headaches are rated under the provisions of 38 C.F.R. § 4.124a, DC 8100, which sets for the following rating criteria for migraines.  

A 10 percent rating is provided for migraine with characteristic prostrating attacks averaging one in 2 months over last several months. 

A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months. 

A maximum 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Factual Background

As the Veteran's limited medical and lay statements tend to address his headaches and sinusitis symptoms in conjunction, the Board will now address the evidence of record in one Factual Background section, as it pertains to both disabilities.

On January 7, 2011, the Veteran called the VA and reported that he had not received a Persian Gulf War Registry evaluation before he was released from service, and that he was seeking to establish service connection for several issues, including "severe headaches."  The Veteran had been previously denied service connection for sinusitis in a January 1999 rating decision, which he did not appeal.

By way of history, the Veteran was afforded a VA examination in November 1998.  The Veteran reported taking over-the-counter Nyquil and did not have a local medical doctor.  He reported a history of being treated for sinus infections approximately two to three times per year.  He had chronic nasal stuffiness.  He would develop purulent drainage and facial pressure to let him know that he had progressed to a sinus infection.  He had never had sinus radiographs and he had no history of surgery.  On examination, his sinuses were nontender to palpation and his nasal mucosa was unremarkable.  The Veteran did not report headaches during this evaluation.

In April 2011, the Veteran was afforded a VA General Medical examination, which addressed the Veteran's various service connection and increased rating claims.  The Veteran served in the U.S. Army for 20 years.  During the General Medical evaluation, he reported congestion, and that he saw his primary care provider regarding his congestion.  He had one episode of non-incapacitating sinusitis in the prior 12 months.  He denied incapacitating episodes in the prior 12 months.  He reported his congestion had been an issue since service.  On examination, his turbinates were boggy, and he had a deviated septum.  There were no polyps and his nasal vestibule was normal.  The sinus examination findings were listed as "normal."   During his neurological evaluation, the Veteran reported headaches, and again noted he would see his primary care physician.  However, any information regarding the severity and frequency of his headaches was not listed.  The Veteran reported he was then-currently employed as a security guard.  He reported missing one week of work in the prior 12 months due to "rash, headaches."  Although the Veteran reported neck pain, he did not describe radiation of pain linking his neck and his headaches.  

Due to the results of the General Medical examination, the Veteran was afforded VA headaches and VA sinusitis examinations in October 2011.  During the VA headaches examination, the examiner noted that the Veteran had not been previously diagnosed with a headache condition.  The Veteran described headaches that began in service, and became severe in 1996, but which had been generally related to sinus disease.  He stated that within the past year to 18 months, his headaches became more frequent and severe, "similar to what happened in 1996."  The "headaches start in the occiput or temple, with radiation posteriorly in a band-like distribution.  The headaches occur twice a week, coming on mid-morning or sundown and lasting about 90 minutes when treated."  He described the headaches as pulsating.  They would sometimes respond to local pressure.  With a severe headache, the Veteran had photophobia and phonophobia and must lie down in a quiet dark place.  He denied vision changes or nausea.  His severe headaches occurred about once a month.  He denied losing time from work due to his headaches, and did not have prostrating headaches.  He would use NSAIDs and over-the-counter muscle relaxants, with benefit.  After interview, the examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  He also indicated that the Veteran did not have prostrating attacks of non-migraine headache pain.  The examiner indicated that the Veteran's headache condition did not impact his ability to work.  The examiner characterized the Veteran's headaches as "mixed muscle tension and migraine, aggravated by chronic rhinosinusitis.  They as likely as not are the same headache condition documented on his medical history from July 1998 and mentioned in an acute visit for sinusitis in March 1997."  

During his October 2011 sinusitis examination, the Veteran was noted to have been diagnosed with chronic sinusitis in 1997.  The Veteran reported that since 1992 he has had chronic sinus congestion and drainage with flares requiring clinic visits and prescription medications approximately twice a year.  Continuous medication was not required.  The Veteran's chronic sinusitis was maxillary with episodes of sinusitis, but not near-continuous sinusitis.  Other symptoms included headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The Veteran described bilateral maxillary pain and pressure, as well as worsening of his headaches and chronic nasal discharge, two to three times per year.  He described three episodes of non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge in the past 12 months.  He had not had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  He did not have a history of sinus surgery.  The Veteran did not have rhinitis, larynx or pharynx conditions.  The sinusitis examination indicated the Veteran did not have traumatic deviated nasal septum.  X-rays or other imaging was not performed.  The examiner noted that the Veteran's sinus condition did not have any functional impact on his ability to work.  The examiner noted that the Veteran's chronic sinusitis was likely caused by, or began in, service as the Veteran had continuous symptoms and intermittent treatment since one year after returning from the Persian Gulf War.

In February 2012, the Veteran filed a notice of disagreement.  He described his January 2011 examination report as inaccurate.  He stated that he experienced one or two "headaches and sinus pressures" per month, and that he had for quite a long time.  He stated he was having a mild episode of headache pain at the time of the examination.  The Veteran noted the examiner asked him questions to elaborate on the severity of the headaches.  The Veteran stated that his headaches "usually only required [him] to take over-the-counter headache-type medicine and find a quiet dark place."  The Veteran also stated that his headaches "seldom involved [him] missing any work and that only on a very few occasions had they lasted for more than a 24-hour period."  The Veteran also stated that none of his headaches had incapacitated him.  The Veteran noted that the examination report included that he had three non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  The Veteran felt that this was a misunderstanding of the frequency of his symptoms.  He stated he had been having one or two episodes per month.  The Veteran stated he kept a diary, and he reported these "episodes" once in October, and twice each in November, December, and January.  The Veteran noted that his episodes did not incapacitate him, but they would "occasionally hinder [his] ability to perform [his] duties professionally" if he experienced an episode at work.  He reported he worked in a management position and could retreat to his office for dark and quiet.  

In April 2012, the Veteran provided a statement that he met the requirements of having more than six non-incapacitating episodes per year of sinusitis with headaches, and, therefore, he met the requirements for a 30 percent rating.

In July 2012, the Veteran noted that he did not initially pursue a higher rating for his sinus disability (in 1999) because he did not feel that his sinus problems would have an adverse effect on him.  He noted that he was able to get relief from over-the-counter medicines, "usually within a fairly short timeframe."  He stated that his "headaches and drainage episodes" did not directly affect his ability to work.  He also noted that he had not felt it was necessary to see his primary care provider for his symptoms.  However, he had spoken "informally" with his primary care provider regarding his "headaches and frequent sinus drainage."  He noted that beginning in 1996 he started having headaches, which "seemed to coincide with the facial pressure and sinus drainage."  He noted he was not sure if his headaches were caused by his sinus condition or his shoulder/neck condition.  He stated his headaches continue to this day, and that he had "at least two per month."  He again stated that there was miscommunication between himself and his 2011 examiner, and noted that he had episodes of headaches and sinus drainage that occurred at a minimum of one per month, and two per month most months.  The Veteran provided dates from October 2011 to July 2012 which indicated he had "episodes" twice per month.  All episodes lasted more than four hours and 16 hours (December 2011) at most.  The Veteran stated that he had persistent headaches, "at a rate of at least 2 episodes per month" and that he still gets temporary relief from over-the-counter medication.  He reported he worked fulltime in a senior leadership position.  He stated that his headaches "are not incapacitating, however the frequency of non-incapacitating episodes...should still satisfy [the] requirements for" a 30 percent rating based on the language for rating sinusitis.  The Veteran again argued that his non-incapacitating episodes, which he defined as "sinusitis with headaches and drainage," warranted an increased rating.

The Veteran was afforded additional VA examinations in September 2016.  During his VA headache examination, he was diagnosed with tension and migraine headaches from 1996.  Regarding his headache history, the Veteran reported a long history of severe headaches.  He described two types of headaches.  A migraine which begins in his right postauricular area and then behind both eyes.  He stated that he had incapacitating symptoms where he needed to lie down for one to three hours associated with phonophobia and photophobia.  He stated these incapacitating symptoms occurred about once per month.  "He has been told he can keep a mattress at work to lie down but he usually goes home to be in a quiet place."  His "second type of headache are tension headaches, which begin in the occiput and are band-like encircling the head."  These headaches occur twice a week and resolve with NSAIDS in about 90 minutes.  The Veteran described symptoms of constant head pain, pulsating or throbbing pain, and sensitivity to light and sound.  He indicated typical head pain lasted less than one day.  His tension headaches occurred on both sides of his head, his migraines occurred on either side but not both at the same time.  The examiner selected that the Veteran had characteristic prostrating attacks of migraine headache pain once per month.  He did not have very prostrating and prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  The Veteran described his headache pain as impacting his ability to work as: "once a month for one to three hours, the Veteran was unable to work and needed to be in a quiet, dark room.  No limitations between the severe headaches."  The examiner remarked that the Veteran had distinct migraine and tension headaches.  They were noted to be "distinct from sinus headaches, which cause headaches over sinus areas during flares of sinus symptoms.  The site of origination of migraines is postauricular and for tension headaches over the occiput."

During his September 2016 sinusitis examination, the Veteran was noted to be service-connected for service-connected for chronic rhinosinusitis with symptoms of congestion and drainage, with flares requiring medical attention and prescription medication approximately two or three times per year.  The Veteran stated that there was no change in his symptom since his 2011 examination.  He reported episodes of sinusitis, headaches, pain of affected sinus, tenderness of affected sinus and crusting.  The examiner recorded that the Veteran had three episodes of non-incapacitating sinusitis characterized by headaches, pain, and purulent discharge in the past 12 months.  He had no episodes of incapacitating sinusitis requiring prolonged (4 to 6 weeks) of antibiotic treatment in the prior 12 months.  He had no history of sinus surgery.  X-rays taken in conjunction with the examination showed normal sinuses.  There was no functional impact of the Veteran's sinusitis on his ability to work.  The examiner remarked that the Veteran had "chronic sinusitis symptoms; however no apparent thickening of the maxillary sinuses radiologically at the present time."

In June 2017, the Veteran provided a statement that he was a very active, motivated and overall physically fit person that maintained a "40+ hour work week as an armed security officer."

Analysis

Initially, the Board notes that DC 6514 takes into consideration headaches, and that DC 8100 specifically addresses headaches.  The statute against pyramiding indicates that a Veteran cannot be provided ratings for the same symptoms under different DCs.  Here, DC 6514 provides a rating for more than the symptoms of headaches.  After a review of the medical examinations and the Veteran's statements, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for sinusitis under DC 6514.  Notably, the Veteran has not sought VA treatment for in sinusitis and has not indicated he sought private treatment for his sinusitis during the entire appeal process, so there are no medical records which indicate the Veteran has had any antibiotic treatment.  A 10 percent rating under DC 6514 requires three to six non-incapacitating episodes of sinusitis with symptoms of either 1) headaches, pain and purulent discharge; or 2) headaches, pain, and crusting.  

The evidence of record includes a November 1998 examination where the Veteran reported purulent drainage/facial pressure diagnosed as sinus infections twice per year.  During an April 2011 examination, the Veteran reported one episode of non-incapacitating sinusitis in the prior 12 months.  In October 2011, the Veteran reported episodes of sinus pain/pressure with worsening headaches and nasal drainage two to three times per year.  This was recorded as reporting three non-incapacitating episodes of sinusitis in the prior year.  In February 2012, the Veteran argued that he had one to two "episodes" per week and cited the examiner's definition (based on DC 6514) of an episode as "headaches, pain, and purulent discharge or crusting."  In support of this statement he listed a diary of his episodes, which indicated that they all lasted for less than 17 hours.  In July 2012, the Veteran argued he had more than six non-incapacitating "episodes" per year, but described these episodes as "headaches and frequent sinus drainage" and "headaches and drainage episodes."  He also indicated that when he was describing "episodes" that they could be relieved through retreating to a dark and quiet room.  During his last 2016 examination, the Vetera described flare ups of sinusitis symptoms consisting of congestion and drainage requiring medical attention and prescription medication two to three times per year.  The examiner recorded the Veteran has having three episodes of non-incapacitating sinusitis episodes in the past year.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

After questioning and interview, the 1998, 2011, and 2016 VA examiners all understood the Veteran's descriptions of sinusitis symptoms and flare-ups as resulting in three episodes of non-incapacitating sinusitis in a year.  The Veteran has argued that he had episodes of sinusitis resulting in headaches, pain, and purulent discharge or crusting twice per week.  The Board notes that the Veteran is competent and credible in his assertions of headaches, facial pain/pressure, and crusting.  Purulent discharge indicates that the Veteran's discharge contains pus.  The Board would consider recognizing purulent discharge to be of a slightly medical observation.  Additionally, when the Veteran was addressing his twice weekly "episodes" in his July 2012 statement he noted that they consisted of headaches and sinus drainage.  Given his definition of twice-weekly episodes being limited to headaches and sinus drainage, and that he indicated that the episodes lasted less than one day and are made better with rest in a quiet dark room, it appears that the Veteran's statements regarding the frequency of his "episodes" are more likely descriptions of the frequency of his headaches.  Similarly, the Veteran described his tension headaches during examinations as occurring twice per week.  

As such, the Board finds that the Veteran had three non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting, and that he did not meet the criteria for the next higher 30 percent rating under 6514 which required more than six episodes.  Additionally, there is no medical evidence of record that the Veteran was treated with prolonged antibiotic treatment for his sinusitis.  In sum, the Veteran's sinusitis has not warranted a rating in excess of 10 percent during the period on appeal.  

The Board notes that prior to September 14, 2016 the Veteran's headache disability was treated as a symptom of his sinusitis and was not provided a separate compensable rating.  As such, it is treated as noncompensable prior to September 14, 2016.  The Board, however, notes that the Veteran's descriptions of his headaches have not changed during the period on appeal.  During his 2011 VA examinations he described severe headaches occurring once per month, resulting in phonophobia, photophobia and the Veteran treated these headaches by lying down in a dark, quiet room.  This is identical to his description of migraine headaches in 2016, where he had characteristic prostrating attacks of migraine headache pain once per month.  As such, the Veteran is entitled to a 30 percent rating prior to September 14, 2016 (during the entire period on appeal).  

During the entire period on appeal, a rating in excess of 30 percent is not warranted as the Veteran's headaches were not frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran's lay statements included diary entries which listed his "episodes," as lasting 16 hours or less.  The Board presumes these "episodes were likely largely related to headache pain given the durations.  Additionally, the Veteran has consistently reported that although his headaches impact his ability to work by causing him to retreat to his quiet, dark office, he has noted that they are not "incapacitating" and he is able to remain at work.  Indeed, in 2017 he reported working more than 40 hours per week on average as an armed security guard.

As such, the Board finds that the Veteran is entitled to a 30 percent rating for migraines during the entire period on appeal (effective January 7, 2011).  He is not entitled to a higher rating as his migraines are not completely prostrating and prolonged attacks (they last less than 24-hours on average) and they do not result in severe economic inadaptability.

In sum, during the period on appeal from January 7, 2011 to the present the Veteran is provided a 10 percent rating for sinusitis and a 30 percent rating for migraines.  The Board notes that the 10 percent rating for sinusitis includes consideration of headaches; however, as DC 6514 also considers the Veteran's sinus pain, congestion, sinus "drainage," and purulent discharge or crusting the Board does not consider these two ratings to be in violence of the rule against pyramiding.


ORDER

Entitlement to an increased rating in excess of 10 percent for sinusitis is denied.

Entitlement to an initial rating of 30 percent for tension and migraine headaches, for the entire period on appeal, is granted, subject to the laws and regulations governing the payment of monetary awards.  .

Entitlement to an initial increased rating in excess of 30 percent for tension and migraine headaches is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


